Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 16-21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-15 are allowable over the prior art.  
As to claims 1 and 5 and 15, the closest prior art of record is found in Graetzel (US 20020017656).  A full discussion of the reference can be found in the previous office action.  The reference teaches an electronic device having spaced apart electrodes (Figure 1; 2 and 5, paragraph 0029) and teaches a semiconductor layer (4) comprising quantum dots (7) wherein the quantum dots comprise InAs (claim 13) and the semiconductor layer is disposed between the first and second electrodes (see Figure 1).
The instant claims require the quantum dots comprise InSb, InAsxSb1-x, InxGa1-xSb, InxGa1-xAsySb1-y or a combination thereof where x is greater than 0 but less than 1 and y is greater than 0 and less than 1.  Graetzel fails to teach this limitation in combination with the additional limitations for claim 1 and there is nothing in the prior art that would have motivated a skilled artisan to modify the Graetzel teaching to arrive at the instantly recited claims without undue experimentation and/or improper hindsight.
Regarding claims 2-4, 6-14, these claims depend from the claims above and are allowable, at least, by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726